Name: COMMISSION REGULATION (EC) No 1160/97 of 25 June 1997 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  agricultural activity;  trade policy
 Date Published: nan

 26. 6. 97 I EN Official Journal of the European Communities No L 168/77 COMMISSION REGULATION (EC) No 1160/97 of 25 June 1997 amending the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regu ­ lation (EC) No 2916/95 (2), and in particular Article 8 (3) thereof, Whereas the export refunds on poultrymeat were fixed by Commission Regulation (EC) No 647/97 (3); Whereas it follows from foreseen criteria contained in Article 8 of Regulation (EEC) No 2777/75 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 647/97 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 305, 19 . 12. 1995, p. 49. 1 OJ No L 99, 16. 4. 1997, p. 4. No L 168/78 I EN Official Journal of the European Communities 26 . 6 . 97 ANNEX to the Commission Regulation of 25 June 1997 amending the export refunds on poultrymeat Product code Destinationof refund (') Amount of refund Product code Destination of refund (') Amount of refund ECU/ 100 units ECU/ 1 00 kg 0105 11 11 9000 01 1,50 0207 25 10 9000 05 7,00 0105 11 19 9000 0105 11 91 9000 0105 11 99 9000 0105 12 00 9000 01 01 01 01 1,50 1,50 1,50 3,50 0207 25 90 9000 0207 14 20 9900 0207 14 60 9900 05 06 06 7,00 7,00 7,00 0105 19 20 9000 01 3,50 0207 14 70 9190 06 7,00 ECU/ 1 00 kg 0207 14 70 9290 0207 27 10 9990 06 03 7,00 5,00 0207 12 10 9900 02 03 04 16,00 14,00 6,00 0207 27 60 9000 06 03 7,00 5,00 0207 12 90 9190 02 19,00 06 7,00 03 14,00 0207 27 70 9000 03 5,00 04 6,00 06 7,00 (') The destinations are as follows: 01 All destinations except the United States of America, 02 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon and Iran, 03 Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, Lithuania, Estonia and Latvia, 04 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic, Switzerland and those of 02 and 03 above, 05 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic and Switzerland, 06 AH destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic, Switzerland and those of 03 above. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.